DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-19 directed to inventions II-IIII non-elected without traverse.  Accordingly, claims 12-19 have been cancelled.

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the following claims as noted below: 
1.	cancel claims 12-19.

Allowable Subject Matter
1.	Claims 1-11 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein the transformer provides a galvanic separation between the electric input and the electric output, and wherein the transformer comprises: separate first and second cores of magnetically conductive material, wherein each of the first and second cores are shaped to form respective closed loops, a first electrical conductor forming the electric input, wherein the first electrical conductor has at least one winding arranged around a part of the first core in a first winding direction and at least one winding arranged around a part of the second core in a second winding direction opposite the first winding direction, and
a second electrical conductor forming the electric output, wherein the second electrical conductor has at least one winding arranged around a part of the first core in the first winding direction and at least one winding arranged around a part of the second core in the second winding direction so as to counteract electric influence induced by a common magnetic field through the closed loops of the first and second cores,
as claimed in combination with the remaining limitations of independent claim 1.
Claims 2-11 are allowed because each claim is directly or indirectly dependent of independent claim 1.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837